Citation Nr: 1018002	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to June 21, 2007, for 
the award of service connection for gastroesophageal reflux 
disease, irritable bowel syndrome, chronic gastritis, 
Barrett's esophagus, and chronic esophagitis (hereinafter 
"gastrointestinal disorders").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to 
January 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran separated from active duty in January 2005.

2.  In a February 2005 rating decision, the RO denied service 
connection for his gastrointestinal disorders.  In March 
2005, the Veteran was notified of the decision at his last 
address of record.

3.  The Veteran did not appeal the February 2005 rating 
decision.

4.  On June 21, 2007, the RO received from the Veteran an 
application to reopen his claim of entitlement to service 
connection for his gastrointestinal disorders.

5.  There is no allegation of clear and unmistakable error in 
the February 2005 rating decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 21, 
2007, for the grant of service connection for 
gastroesophageal reflux disease, irritable bowel syndrome, 
chronic gastritis, Barrett's esophagus, and chronic 
esophagitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.157, 3.159, 3.400, 20.200, 20.201, 20.202, 20.302, 
20.1100, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue under 38 U.S.C.A. § 5101 as to providing an 
appropriate application form or completeness of the 
application.  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008). T hat burden has not been met in 
this case.

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the rating decision and statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, to the extent that the notice that was provided 
was defective, the Board nevertheless concludes that any 
deficiency in the notice did not compromise the essential 
fairness of the appeals process.  Id. 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available records.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Claim

The Veteran and his representative claim that an effective 
date for service connection for his gastrointestinal 
disorders dating back to the claimant's January 2005 
separation from active duty is warranted as he had had these 
problems since that time.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial 
to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  If the veteran does not perfect 
an appeal, however, the rating decision becomes final.  See 
38 C.F.R. §§ 20.302(a), 20.1103.  The effective date of a 
successful claim to reopen is the date of receipt of the 
claim to reopen, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

With the above criteria in mind, a review of the record on 
appeal shows that the Veteran, in September 2004, filed 
claims for, among other things, entitlement to service 
connection for his gastrointestinal disorders.  In January 
2005, the Veteran separated from active duty.  In a February 
2005 rating decision, the RO in Saint Louise, Missouri denied 
service connection for his gastrointestinal disorders.  In 
March 2005, the Veteran was notified of the decision at his 
last address of record.  The Veteran did not appeal the 
February 2005 rating decision.  Accordingly, that rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302(a), 20.1103.

Consequently, the effective date for the assignment of 
service connection for his gastrointestinal disorders may be 
no earlier than a new application.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.156, 3.400.

As to when a new application was next received by VA, the 
first time any documentation was added to the claim's files 
following the February 2005 RO decision and March 2005 notice 
of that decision which could serve as a claim of entitlement 
to service connection for his gastrointestinal disorders was 
the appellant's June 21, 2007, application to reopen his 
claim.  At that time, the Veteran and his representative 
filed with the RO letters, along with medical evidence, 
asking that VA reopen his earlier denied claim of service 
connection for his gastrointestinal disorders.

In an August 2007 rating decision, the RO implicitly reopened 
the claim of entitlement to service connection for 
gastrointestinal disorders and then granted service 
connection for the gastrointestinal disorders, effective from 
June 21, 2007.

The June 21, 2007, letter from the Veteran and his 
representative was the first time that a claim of entitlement 
for service connection for gastrointestinal disorders was 
raised since the February 2005 rating decision.  It therefore 
acts as the date of his claim.  38 C.F.R. § 3.1(p) (2009) (a 
"claim" is a written communication requesting a 
determination of entitlement to a benefit, or evidencing a 
belief in entitlement to a benefit); Also see 38 C.F.R. 
§ 3.151. 

While the Veteran and his representative argue that service 
connection should date back to the claimant's January 2005 
separation from active duty because the appellant's service 
treatment records show complaints, diagnoses, and/or 
treatment for his gastrointestinal disorders, the Board finds 
that without the Veteran or his representative filing with 
the RO a written communication requesting a determination of 
entitlement to a benefit or evidencing a belief in 
entitlement to a benefit these records can not act as an 
earlier claim.  Id.

Furthermore, when the Veteran and his representative filed 
the claim in June 2007 it was clearly a claim to reopen since 
there was a prior final disallowance of this claim, as 
discussed above.  The evidence also clearly shows that the 
Veteran did not appeal the earlier prior denial.  The 
evidence also clearly shows that the Veteran did not file a 
claim for clear and unmistakable error in the February 2005 
rating decision.  See 38 C.F.R. § 3.105(a) (2009).  Once that 
prior decision became final, any claim filed thereafter was a 
claim to reopen.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302(a), 20.1103.  

Lastly, while the Veteran and his representative argue that 
medical records found in the claim's files may act as an 
earlier claim, the Court has said that the mere presence of 
medical evidence in the record does not establish intent on 
the part of the Veteran to seek service connection for the 
benefit.  While the Board must interpret the Veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the Veteran.  The mere 
existence of medical records generally cannot be construed as 
an informal claim for service connection; rather, there must 
be some intent by the claimant to apply for a benefit.  
38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).

Therefore, based on the evidence of record, the earliest date 
that VA could set as the effective date of the Veteran's 
successful claim to reopen and grant of entitlement to 
service connection is the date the RO received his claim on 
June 21, 2007.  38 C.F.R. § 3.400(r).  As such, there is 
simply no legal basis for the grant of an effective date 
earlier than June 21, 2007, for service connection for the 
Veteran's gastrointestinal disorders.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to June 21, 2007, for a grant of 
entitlement to service connection for gastroesophageal reflux 
disease, irritable bowel syndrome, chronic gastritis, 
Barrett's esophagus, and chronic esophagitis, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


